          Case 2:18-bk-10171-RK                   Doc 39 Filed 01/18/19 Entered 01/18/19 17:01:40                                      Desc
                                                    Main Document Page 1 of 2

Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
Numbers, State Bar Number & Email Address

YOUNG K. CHANG, ESQ. [#164906]
LAW OFFICES OF YOUNG K. CHANG                                                                           FILED & ENTERED
3580 Wilshire Blvd., #1405
Los Angeles, CA 90010
Tel: 213-480-1050                                                                                               JAN 18 2019
Fax: 213-480-1028
Email: ybklaw3@gmail.com
                                                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                                                          Central District of California
                                                                                                          BY bakchell DEPUTY CLERK



     Debtor appearing without attorney
                                                                                               CHANGES MADE BY COURT
     Attorney for: Debtor(s)

                                                           NOT FOR PUBLICATION
                                         UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

In re:                                                                      CASE NUMBER: 2:18-bk-10171-RK
    RENATO H HAHN and
                                                                            CHAPTER: 7
     LISA HAHN

                                                                                  ORDER       GRANTING        DENYING
                                                                                DEBTOR’S MOTION TO AVOID LIEN UNDER
                                                                                   11 U.S.C.§ 522(f) (REAL PROPERTY)

                                                                               No hearing held
                                                                               Hearing held
                                                                            DATE:
                                                                            TIME:
                                                                            COURTROOM:
                                                                            ADDRESS:


                                                             Debtor(s).

Creditor Holding Lien to be Avoided (name): 10 Crowne, LLC.

The Motion was:                 Opposed                Unopposed                 Settled by stipulation
Pursuant to 11 U.S.C. § 522(f), Debtor moved to avoid a judicial lien on real property claimed to be exempt. The court
finds and orders as follows:
1.        Notice of this Motion complied with LBR 9013-1(d).
2.        Notice of this Motion complied with LBR 9013-1(o).
     a.       There was no opposition and request for hearing.
     b.       Hearing requested and held as indicated in the caption.
3.        Motion granted as set forth in the Attachment to this order.

                 “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
     “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.

           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                          Page 1                             F 4003-2.1.AVOID.LIEN.RP.ORDER
          Case 2:18-bk-10171-RK                   Doc 39 Filed 01/18/19 Entered 01/18/19 17:01:40                                      Desc
                                                    Main Document Page 2 of 2

4.        Motion denied on the following grounds:                     with prejudice            without prejudice

     a.       Insufficient notice
     b.       Insufficient evidence of the exempt status of the property in question
     c.       Failure to comply with FRBP 7004(b)(3) or FRBP 7004(h).
     d.       Insufficient evidence of fair market value.
              e. There is no competent and admissible evidence in support of the motion. The allegations of
                 valuation of Debtors in the motion or in their bankruptcy schedules lack a detailed explanation
                 and analysis of how they arrived at their valuation of the subject property based on scientifically
                 accepted valuation principles (i.e., sales comparable analysis) with supporting market data, not
                 just their say-so. Federal Rule of Evidence 701; In re Meeks, 349 B.R. 19, 22 (Bankr. E.D. Cal.
                 2006); 2 Russell, Bankruptcy Evidence Manual, Section 701:2 at 864 (2018-2019). Moreover, the
                 sales report of the foreclosing creditor’s counsel regarding the amount of sales proceeds does
                 not demonstrate the value of the property as of the petition date, the date of valuation for
                 impairment of the exemption. The sales price from the foreclosure on the second lien or the
                 amount of surplus proceeds do not necessarily show the proper value of the property. This court
                 generally requires an appraisal by a licensed real property appraiser or a licensed real estate
                 broker or agent in a declaration of penalty of perjury based on an appropriate sales comparable
                 analysis to support a lien avoidance motion under 11 U.S.C. § 522(f).
     f.       Motion is incomplete.
     g.       Other (specify):
                   Debtors failed to submit admissible and credible evidence establishing some of the unavoided
                   liens on the subject property, namely, the Ditech Financial LLC and Bank of the West liens
                   secured by trust deeds, for determining impairment of the Debtors’ homestead exemption. For
                   evidence of these liens, Debtors only relied upon assertions in a third party title report,
                   inadmissible under Fed. R. Evid. 901 for lack of authentication, inadmissible under Fed. R. Evid.
                   802 as hearsay and inadmissible under Fed. R. Evid. 602 for lack of personal knowledge. Debtors
                   must provide admissible and competent evidence of the existence of these unavoided liens, such
                   as properly authenticated copies of the trust deeds with recordation data.
5.        The court further orders as follows (specify):

                   The court grants leave to Debtors to file an amended motion to avoid lien which corrects these
                   deficiencies within 60 days of entry of this order.



              See attached page

                                                                         ###




                Date: January 18, 2019




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2017                                                          Page 2                             F 4003-2.1.AVOID.LIEN.RP.ORDER
